DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular, claims 1 and 6 recite “determining if the patient qualifies for bariatric surgery in a condensed time period using the patient indicators” and the current specification describes this feature by “Patient indicators and other patient information can be queried or reviewed by providers via a provider client device 416 in communication with a server 420. The server 420 may retrieve the patient information from one or more storage devices 428 and communicate the same to a provider client device 416 via a in par. 50 and “Typically, the set of providers only includes providers that are in-house or that are otherwise capable of providing a turnaround time within a given division of time.” in par. 57. The current specification does not describe how the providers making a determination whether the patient is qualified for the bariatric surgery or not. 
The MPEP, section 2164 recites “The enablement requirement refers to the requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent.”. Therefore, in this application, since some providers determining the core invention (determining whether the patient is qualified for a surgery), it would be a personal opinion and ordinary skilled in the art would not enabled to make and use the present claims or application. 
Claims 2-5 and 7-12 inherit the deficiencies of claims 1 and 6 through dependency and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
queried or reviewed by providers via a provider client device 416 in communication with a server 420…” in par. 50, and “assessment may occur by determining whether all patient indicators have been affirmed. Alternatively, assessment may occur by determining whether the affirmed patient indicators match one or more sets of patient indicators that would allow a patient to be qualified.” In par. 54. It’s unclear how this determination is being done. It’s not described how the provider makes the determination, is it based on personal knowledge or if the provider checks the guidelines to make a determination. There is no specific guideline or rules or a computer algorithm showing how this determination is being done. 
Claims 2-5 and 7-12 inherit the deficiencies of claims 1 and 6 through dependency and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-12 are drawn to a method which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claims 1 and 6 recite “collecting a plurality of patient indicators from a patient; determining if the patient qualifies for bariatric surgery in a condensed time period using patient indicators; and if the certain methods of organizing human activities (such as user following rules or instructions). 
Claim 11 also correspond to organizing human activities, it recites “providing a post-operative procedure after the bariatric surgery”. 
Therefore, the claims recite an abstract idea.

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element “collecting a plurality of patient indicators from a patient via a collection interface”, which is hardware or software element, this limitation is not enough to qualify as “practical application” being recited in the claims along with the abstract idea since this element is merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)). 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a collection device amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omidi  (US Patent Application US 20120173272 A1).
As per claim 1, Omidi discloses a method for treating bariatric patients with bariatric surgery in a condensed time period comprising: 
collecting a plurality of patient indicators from a patient via a collection interface (Omidi teaches “…obesity patient education and enrollment 320 services to allow the obesity patient to begin processing their medical procedure. The consultation will personnel will use an automated obesity patient information gathering module 330 to collect from the obesity patient personal and contact information 340 and insurance plan identification 350 which will be entered into the database software system 110 of FIG. 1 using the process data entry 220 modules of FIG. 2 and be immediately available to all participants of one embodiment of the present invention.” in par. 18); 
(Omidi teaches “The preoperative medical screening 460 will review any conditions for example a cardiac problem that might put the obesity patient at a higher risk for surgery. If the preoperative medical screening 460 shows the obesity patient is ready for surgery then the automated medical appointments 420 system will book the first available appointment for a weight loss procedure 470.” In par. 22); and 
if the patient is qualified for bariatric surgery in a condensed time periods, scheduling and providing testing, patient evaluation, and bariatric surgery to the patient, each within a predefined division of time and without any intervening period of time therebetween (Omidi teaches “The obesity patient processing 140 can be configured to verify procedure approval and record the progress of the processing on the database software system 110. Access to the database software system 110 allows information sharing among the participants for their use in scheduling and evaluating the progress of one embodiment of the present invention.” In par. 10, “The preoperative medical screening 460 will review any conditions for example a cardiac problem that might put the obesity patient at a higher risk for surgery. If the preoperative medical screening 460 shows the obesity patient is ready for surgery then the automated medical appointments 420 system will book the first available appointment for a weight loss procedure 470.” in par. 22). Examiner’s note: the claim limitation recites a conditional language “if”, so the prior art does not have to teach this limitation.

As per claim 2, Omidi discloses the method of claim 1, wherein the patient indicators include whether the patient has had weight loss surgery before, whether the patient has a weight or BMI beyond a particular threshold, whether the patient can walk 200 feet without chest pain or shortness of breath, whether the patient is a non-smoker, and whether the patient has commercial insurance coverage (Omidi; par. 18).


As per claim 3, Omidi discloses the method of claim 1, wherein the patient qualifies for condensed surgical treatment if each of the plurality of patient indicators is affirmed (Omidi; par. 10 and 19 “verify procedure approval”).

As per claim 4, Omidi discloses the method of claim 1, wherein the patient qualifies for condensed surgical treatment if one or more predefined subsets of the plurality of patient indicators is affirmed (Omidi; par. 10 and 19).

As per claim 5, Omidi discloses the method of claim 1, wherein the predefined division of time is one day (Omidi teaches “If the results of the automated health insurance approval requests 410 is positive and approval is given an automated medical appointments 420 books the first available appointment for the obesity patient” in par. 20-Examiner considers the first available appointment could be first available appointment).
As per claim 6, Omidi discloses a method for condensed surgical treatment of bariatric patients comprising: 
collecting a plurality of patient indicators from a patient via a collection interface (Omidi; par. 18); 
determining if the patient qualifies for condensed surgical treatment using the patient indicators (Omidi; par. 22); and 
if the patient is qualified for condensed surgical treatment, scheduling and providing testing, patient evaluation, and bariatric surgery to the patient, each within a predefined division of time (Omidi; par. 10, 22).

As per claim 7, Omidi discloses the method of claim 6, wherein the patient indicators include whether the patient has had weight loss surgery before, whether the patient has a weight or BMI beyond a particular threshold, whether the patient can walk 200 feet without chest pain or shortness of breath, whether the patient is a non-smoker, and whether the patient has commercial insurance coverage (Omidi; par. 18).
Omidi teaches “The consultation will personnel will use an automated obesity patient information gathering module 330 to collect from the obesity patient personal and contact information 340 and insurance plan identification 350 which will be entered into the database software system 110” in par. 18.  Omidi does not expressly teach the specific data recited in claim 7; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention 

As per claim 8, Omidi discloses the method of claim 6, wherein the patient qualifies for condensed surgical treatment if each of the plurality of patient indicators is affirmed (Omidi; par. 10 and 19 “verify procedure approval”).

As per claim 9, Omidi discloses the method of claim 6, wherein the patient qualifies for condensed surgical treatment if one or more predefined subsets of the plurality of patient indicators is affirmed (Omidi; par. 10 and 19).

As per claim 10, Omidi discloses the method of claim 6, wherein the predefined division of time is one day (Omidi teaches “If the results of the automated health insurance approval requests 410 is positive and approval is given an automated medical appointments 420 books the first available appointment for the obesity patient” in par. 20-Examiner considers the first available appointment could be first available appointment).

As per claim 11, Omidi discloses the method of claim 6, further comprising providing a post-operative procedure after the bariatric surgery (Omidi; par. 9 and “scheduling and evaluating the progress” in par. 10).

As per claim 12, Omidi discloses the method of claim 6, further comprising scheduling travel arrangements if the patient is qualified.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Bariatric Treatment Management System and Method” (Zeringue, US 20110166886 A1) and “Method for screening and treating patients at risk of medical disorders” (Jenkins, US 7194301 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626